DETAILED ACTION

This Office Action is in response to Applicant's application filed on January 29, 2021. Currently, claims 1-30 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-13, 15-19, 22-28, 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saini et al. (US 2022/0108031 A1) (hereinafter Saini) in view of Su et al. (US 2018/0357226 A1) (hereinafter Su).

Claims 1 and 16:
Saini, as shown, discloses the following limitations of claims 1 and 16:
An article of manufacture (and corresponding method) comprising: a non-transitory machine-readable storage medium that provides instructions that, if executed by a set of one or more processors, are configurable to cause the set of processors to perform operations (see para [0040]-[0042], showing equivalent computing functionality) comprising, 
combining compliance assessment metrics in a subset of two or more compliance assessment metrics to form a combined compliance assessment metric (see para [0028], compliance with different regulations or jurisdictions where the segregated data shows subsets), wherein each compliance assessment metric in the subset reflects a level of compliance of a set of rules with a different type of data privacy and/or data security laws, regulations, and/or policy (see para [0028], showing privacy regulations, etc.), wherein the set of rules are to manage personal data in an organization instance of a customer of a cloud-based software provider capable of hosting the organization instance in one or more datacenters in a plurality of different geographic regions (see para [0028], " Identified data is that data that contains personally identifiable information (PII), while deidentified data is that data where all PII has been removed. This data may also be known as anonymized data. The data may be segregated and handled with two different cores (UDL-cloud) and each core has a dedicated public cloud account (AWS for example). Thus, in this example, US-Brand A will be one core and EU-Brand A will be a different core. The US-Brand A core is physically hosted in the US geographical region only, which means it gets a dedicated cloud service provider account in the U.S. region. This dedicated cloud account is used for this core only for data storage and computing resources to process data. All data in the cloud storage is tagged by type based on a privacy rule (for example, may be tagged as identified/deidentified). Any access to identified/deidentified data is managed through a separate dedicated account. These accounts may be managed by third-party platforms that facilitate management of large data sets in the cloud, such as provided by Qubole of Santa Clara, Calif. In this example, the US data is handled by a Qubole account in the US region only and based on privacy rules (such as identified/deidentified data) as applicable to this type of data. Access to data is managed through roles and policies."); and 
causing the display of a dashboard, which is part of a data policy compliance service provided by the cloud-based software provider, including at least the combined compliance assessment metric (see para [0037], showing dashboard functionality and see para [0028], " The Qubole platform may be used as an analytics application for the client to access core-specific data, with a number of dedicated accounts for which access is given to a subset of data as governed by the applicable identified or deidentified privacy rules." where it would be obvious to one of ordinary skill in the art that Qubole platform using an analytics application would utilize such a dashboard or other type of interface for a client to view the data)
Although Saini discloses a dashboard, it is not explicit for showing compliance.  In analogous art, Su discloses the following limitations:
causing the display of a dashboard, which is part of a data policy compliance (see para [0024], "The security and compliance system 118 may be configured to manage compliance and protection aspects of the tenant's service environment such as malicious attack mitigation, data management and governance based on legal and regulatory requirements (including data importation), and policy configuration and enforcement. In one scenario, the client application 106 may provide access to a user interface associated with the security and compliance system 118 of the hosted service 114 (or of the protection service 122), such as a dashboard, that may provide summary and/or detailed information associated with threats, data import and management, security and compliance configurations, analyses results, and configuration controls, among other information. A system administrator 104 may interact with the user interface to manage the tenants security and compliance matters in conjunction with the hosted service 114.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Su with Saini because having compliance shown in the dashboard provides more effective tools for users in making decisions related to their compliance risk exposure while maintaining data (see Su, para [0001]-[0002]).                               
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for migrating data as taught by Su in the system for managing data privacy in a cloud architecture as taught by Saini, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2-4, 9, 17-19, 24:
Saini does not explicitly disclose gating an ability to migrate the organization instance from a first geographic region of the plurality of different geographic regions.  In analogous art, Su discloses the following limitations:
gating an ability to migrate the organization instance from a first geographic region of the plurality of different geographic regions to a second geographic region of the plurality of different geographic regions based on the combined compliance assessment metric (see para [0046], "the tenant may be migrating data from an off-premises archiving solution to the hosted service. Therefore, the tenant administrator may select to add an import job 512 to import the data to the hosted service. In one embodiment, in response to the selection of the import job 512, the suggestion user interface element 514 may convey a filter suggestion 516 to selectively import data to the hosted serve in order to reduce overall liability and compliance risk exposure. For example, the filter suggestion may be to filter the tenant data according to an age of the tenant data and based on sensitive information contained within the tenant data. The filter suggestion 516 may be based on a model created by the security and compliance system by analyzing data, usage pattern, and security and compliance policies associated with the tenant. The model may be further tailored based on a profile of the tenant, where the profile includes an industry, a size, a geographical location, a hosted service ecosystem, a role, a regulatory requirement, and/or a legal requirement associated with the tenant using the hosted service.")
wherein: the combining includes setting the combined compliance assessment metric to one of a plurality of tiers, wherein the plurality of tiers includes a first tier and a second tier (see para [0015], showing filter options for importing which can be considered a tier given broadest reasonable interpretation); and 
the gating includes causing a migration of the organization instance from a first geographic region to a second geographic region only after a user affirms acceptance of a risk of migration when the combined compliance assessment metric was set to the second tier (see para [0028], where selection of filter shows acceptance of compliance and see para [0025], showing the model may be tailored for compliance where compliance is a risk exposure)
the gating includes preventing the migration when the combined compliance assessment metric was set to a third tier of the plurality of tiers (see para [0026], showing the ability to add one or more filters and see para [0042]-[0047], and Fig 5a, showing use of multiple filters for compliance where it is obvious that the data would not be imported for the data that does not pass the filters)
wherein the operations also comprise: determining the subset of two or more compliance assessment metrics, the determining including: determining a first compliance assessment metric that reflects the level of compliance of the set of rules with a first type of data privacy and/or data security laws, regulations, and/or policy; and determining a second compliance assessment metric that reflects the level of compliance of the set of rules with a second type of data privacy and/or data security laws, regulations, and/or policy (see para [0042]-[0047] and Figs 5A, 5B, showing two different filters are selected where each is its own compliance rule)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for migrating data as taught by Su in the system for managing data privacy in a cloud architecture as taught by Saini, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7-8, 22-23:
Further, Saini discloses the following limitations:
wherein a first compliance assessment metric in the subset reflects the level of compliance of the set of rules with data privacy and/or data security laws, regulations, and/or policy of one of the plurality of different geographic regions, wherein a second compliance assessment metric in the subset reflects the level of compliance of the set of rules with data privacy and/or data security laws, regulations, and/or policy of an industry of the customer (see para [0034], showing different access levels and privileges for different users and different regions)
wherein a third compliance assessment metric in the subset the level of compliance of the set of rules with a company policy of the customer relative to data privacy and/or data security laws, regulations, and/or policy of the one of the plurality of geographic regions and/or the industry of the customer (see para [0028], showing segregation of data  for different regulations where showing multiple assessments or types of compliance means a third compliance assessment would have been obvious to one of ordinary skill in the art)

Claims 10 and 25:
Further, Saini discloses the following limitations:
wherein the organization instance includes data, metadata, and/or configuration of the customer hosted within a service of the cloud-based software provider (see para [0028], "This data may also be known as anonymized data. The data may be segregated and handled with two different cores (UDL-cloud) and each core has a dedicated public cloud account (AWS for example). Thus, in this example, US-Brand A will be one core and EU-Brand A will be a different core. The US-Brand A core is physically hosted in the US geographical region only, which means it gets a dedicated cloud service provider account in the U.S. region. This dedicated cloud account is used for this core only for data storage and computing resources to process data. All data in the cloud storage is tagged by type based on a privacy rule (for example, may be tagged as identified/deidentified). Any access to identified/deidentified data is managed through a separate dedicated account. These accounts may be managed by third-party platforms that facilitate management of large data sets in the cloud, such as provided by Qubole of Santa Clara, Calif. In this example, the US data is handled by a Qubole account in the US region only and based on privacy rules (such as identified/deidentified data) as applicable to this type of data. Access to data is managed through roles and policies.")

Claims 11-13, 26-28:
Saini does not specifically disclose wherein the data policy compliance service allows the customer of the cloud-based software provider to choose in which of a plurality of geographic regions data of the customer will be at least one of hosted and processed.  In analogous art, Suh discloses the following limitations:
wherein the data policy compliance service allows the customer of the cloud-based software provider to choose in which of a plurality of geographic regions data of the customer will be at least one of hosted and processed (see para [0025], showing the model for a profile for importing the data can include a geographical location for hosting tailored)
responsive to user input, causing the display of the dashboard to include information regarding a plurality of geographic regions (see para [0048], "if the tenant administrator selects to add an import, job 512, the tenant administrator may be navigated to a data import view 526 associated with a data management tab 524 within the tabs 504 of the dashboard 502, as shown in diagram 500B. The data import view 526 may present a prompt and pre-defined filter options 528 to the tenant administrator for selection and application to the tenant data as it is it being imported to the hosted service. The pre-defined filter options 528 may be similar to the types of information used by the model to automatically determine the filter suggestion. For example, the pre-defined filter options may include an industry of the tenant, a geographical location of the tenant, a size of the tenant, an age of the tenant data 532, a type of the tenant data 530, a user associated with the tenant data, and specific types of sensitive information within the tenant data 534, among other examples.")
wherein the operations further comprise: responsive to user interaction, causing the display of the dashboard to reflect a set of acts to be performed before migrating the organization instance to another geographic region (see para [0043]-[0048] and Fig 5A, showing filter can be applied such as location before importing of data)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for migrating data as taught by Su in the system for managing data privacy in a cloud architecture as taught by Saini, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15 and 30:
Further, Saini discloses the following limitations:
wherein a least one of the datacenters is a third- party datacenter, and wherein the cloud-based software provider is a customer of an operator of the third-party datacenter (see para [0028], "These accounts may be managed by third-party platforms that facilitate management of large data sets in the cloud, such as provided by Qubole of Santa Clara, Calif. ")

Claims 14 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saini and Su, as applied above, and further in view of Bhosale et al. (US 2020/0050769 A1) (hereinafter Bhosale).

Claims 14 and 29:
Saini and Su do not specifically disclose wherein cloud services provided by the cloud- based software provider include one or more of Software-as-a-Service (SaaS), Data-as-a-Service (DAAS or DaaS), and Platform-as-a-service (PAAS or PaaS). In analogous art, Bhosale discloses the following limitations:
wherein cloud services provided by the cloud- based software provider include one or more of Software-as-a-Service (SaaS), Data-as-a-Service (DAAS or DaaS), and Platform-as-a-service (PAAS or PaaS) (see para [0004], showing determining vulnerability level for migrating and see para [0047]-[0049], showing Saas and Paas for the cloud service providers used for storing cloud data for consumers)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Bhosale with Saini and Su because including specific cloud services enhances the functionality for the types of storage systems that can be used by users that want to protect sensitive data (see Bhosale, para [0001]-[0003]).                                 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for selecting data storage as taught by Bhosale in the Saini and Su combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter

Claims 5-6, 20-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CA 2798990 A1
"Prioritizing Data Security Compliance Throughout a Cloud Migration" by Team Copado


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624